Case 3:15-bk-32242         Doc 89    Filed 03/10/21 Entered 03/10/21 15:08:52            Desc Main
                                     Document     Page 1 of 3




                      IN THE UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF OHIO
                                  DAYTON DIVISION

IN RE:                                                 CASE NO. 15-32242

JEFFREY S. ROSE                                        CHAPTER 13
STEPHANIE L. ROSE
                                                       JUDGE GUY R. HUMPHREY
          Debtors


              RESPONSE BY CREDITOR TO MOTION TO COMPEL [D.E. 87]

          Comes now, U.S. Bank National Association, not individually but solely as Trustee for

BlueWater Investment Trust 2018-1 (“Secured Creditor”), by and through the undersigned

counsel, and files this written response to Motion To Compel [D.E. 87], and as grounds therefore

states:

          1. U.S. Bank National Association, not individually but solely as Trustee for BlueWater

             Investment Trust 2018-1 is a secured creditor holding a secured claim against the

             Debtor’s real property, located at 10298 Greenbush Road, Camden, OH 45311.

          2. On February 18, 2021, the Debtor filed a Motion to Compel [D.E. 87].

          3. Secured Creditor is in the process of reviewing its records in order to respond to the

             allegations in this instant Motion and requests additional time to do so.

          4. Secured Creditor reserves the right to supplement its response.
Case 3:15-bk-32242      Doc 89    Filed 03/10/21 Entered 03/10/21 15:08:52            Desc Main
                                  Document     Page 2 of 3




        WHEREFORE, PREMISES CONSIDERED, Movant prays that this Court deny the

Motion to Compel [D.E. 87] and that the Court grant such other and further relief as is proper and

just.

        DATED this 10th day of March, 2021.


                                                    Respectfully submitted,

                                                    /S/ Seth Greenhill
                                                    ___________________________________
                                                    SETH GREENHILL, ESQ.
                                                    Ohio Bar # 99380
                                                    PADGETT LAW GROUP
                                                    6267 Old Water Oak Road, Suite 203
                                                    Tallahassee, FL 32312
                                                    (850) 422-2520 (telephone)
                                                    (850) 422-2567 (facsimile)
                                                    Seth.Greenhill@padgettlawgroup.com
                                                    Attorney for Creditor
Case 3:15-bk-32242     Doc 89    Filed 03/10/21 Entered 03/10/21 15:08:52   Desc Main
                                 Document     Page 3 of 3



                           SERVICE LIST (CASE NO. 15-32242)


VIA US FIRST CLASS MAIL:
Debtor
Jeffrey S Rose
10298 Greenbush Rd
Camden, OH 45311

Joint Debtor
Stephanie L Rose
10298 Greenbush Rd
Camden, OH 45311

VIA ECF:

Attorney for Debtors
Michael G Weller
2121 Miamisburg-Centerville Rd
Centerville, OH 45459-3725

Trustee
John G. Jansing
Chapter 13 Trustee
131 North Ludlow St, Suite 900
Dayton, OH 45402

U.S. Trustee
Asst US Trustee (Day)
Office of the US Trustee
170 North High Street
Suite 200
Columbus, OH 43215-2417
